      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 1 of 8



                    United States District Court
                      District of Massachusetts

                                 )
Jeannie Lee,                     )
                                 )
          Plaintiff,             )
                                 )
          v.                     )        Civil Action No.
                                 )        19-12289-NMG
Howard Hughes Medical Institute, )
                                 )
          Defendant.             )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from an employment dispute between Dr.

Jeannie Lee (“Dr. Lee” or “plaintiff”) and her former employer,

Howard Hughes Medical Institute (“HHMI”).       Dr. Lee alleges that

HHMI 1) discriminated against her on the basis of sex and race

in violation of M.G.L. c. 151B, and M.G.L. c. 149 §105A (Counts

I, II and III) and 2) breached their employment contract (Counts

IV and V).   Before the Court is defendant’s motion to dismiss

the breach of contract claims.     For the reasons that follow,

that motion will be allowed.


  I. Background


          Dr. Lee is a resident of Cambridge, Massachusetts.

She holds both an M.D. and Ph.D. from the University of

Pennsylvania Medical School and is a Professor of Genetics at

                                  -1-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 2 of 8



Harvard Medical School.    HHMI is a Delaware non-profit medical

research corporation with headquarters in Chevy Chase, Maryland.

HHMI employs established biomedical researchers as

“Investigators”.   Once appointed, HHMI Investigators become

employees of HHMI while they continue their research at their

previously established laboratories or home institutions.

     In 2000, Dr. Lee was selected to become an HHMI

Investigator.   At the time of her appointment, Dr. Lee was

conducting research at Massachusetts General Hospital (“MGH”) in

Boston, MA.   After her selection, HHMI provided funding to

support Dr. Lee’s lab at MGH where she continued her work.

     At the time of her appointment, Investigators were

appointed to five-year renewable terms (in 2017 those terms were

extended to seven years).     In order to be reappointed, an

Investigator undergoes a rigorous evaluation of his or her

scientific accomplishments.     After evaluation, an Investigator

receives an overall grade.     If the Investigator receives an

overall grade of “A” or “B”, he or she is reappointed for

another term.   If, however, an investigator receives a grade of

“C”, the appointment is not renewed.

     In 2006 and 2011 Dr. Lee received positive “A” reviews and

was reappointed to successive terms.      At her 2016 review,

however, she received a “C” grade and was informed that her

appointment would not be renewed for a fourth term.

                                  -2-
        Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 3 of 8



     By not renewing her position for a fourth term, plaintiff

claims that HHMI failed to comply with provisions of an HHMI

Investigator Administrative Handbook (“the Handbook”) and

therefore breached her employment contract.          In various sections

of the Handbook related to employment at HHMI, it sets out

numerous criteria used to evaluate an Investigator’s work and

discusses the process for renewal of an appointment.           The

Handbook also contains provisions which address employee

salaries and other relevant information.

     Dr. Lee contends that the Handbook was incorporated into

her employment contract.      She maintains that when HHMI failed to

renew her appointment, it contravened certain provisions in the

Handbook and, therefore, breached their contract.

     HHMI rejoins that Dr. Lee has failed to state a claim for

breach of contract because the terms of the Handbook do not bind

either HHMI or Dr. Lee and she cannot show that the Handbook

constitutes a contract under Massachusetts law.

  II.    Motion to Dismiss


         A. Legal Standard


     To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

                                    -3-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 4 of 8



Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).        A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).    A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.   Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011)

       B. The Handbook


     Under Massachusetts law, whether an employee handbook

constitutes an enforceable contract turns on a variety of

factors “including its content and the circumstances of its

distribution.” Campbell v. Gen. Dynamics Gov't Sys. Corp., 407

F.3d 546, 559 (1st Cir. 2005).     In Jackson v. Action for Boston

Community Development, Inc. the Supreme Judicial Court of


                                  -4-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 5 of 8



Massachusetts (“the SJC”) laid out a multi-factor test to

evaluate that question. Jackson v. Action for Boston Community

Development, Inc., 403 Mass 8 (1988).       Those factors are:


     (1) whether the manual allows the employer to unilaterally
     amend the terms at-will; (2) whether the manual states that
     it provides only “guidance” as to the employer's policies;
     (3) whether there were any negotiations over the terms of
     the manual; (4) whether the manual stated a term of
     employment; (5) whether the employer called any “special
     attention” to the manual; and (6) whether the employee was
     required to sign, assent-to, or acknowledge the manual's
     policies as a condition of employment.

Grant v. Target Corp., No. 15-CV-12972-ADB, 2017 WL 2434777, at

*3 (D. Mass. June 5, 2017)(quoting Jackson, 403 Mass. at 13–15.)

     In a later decision, the SJC explained that those factors

are not “rigid prerequisites” but were meant to guide courts

when evaluating whether or not an employee handbook constituted

part of an employment contract. O'Brien v. New England Tel. &

Tel. Co., 422 Mass. 686, 692, 664 N.E.2d 843, 847 (1996).             On

balance, courts employ the Jackson factors as a guide to assess

“the objective reasonableness of an employee’s belief that a

manual is binding.” Grant 2017 WL 2434777 at *4.

     Analysis of the Jackson factors militate against a finding

that the Handbook in this case constituted an employment

contract.   The very first page of the Handbook contains a

disclaimer which states,




                                  -5-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 6 of 8



     HHMI may unilaterally, at any time and in its discretion,
     amend, supplement, modify, or eliminate any or all policies
     described in this Handbook (with the exception of policies
     relating to at-will status of employees), or any or all
     benefits described in this Handbook, with or without prior
     notice.


Although not dispositive, such an unambiguous disclaimer,

highlighted on the first page on the Handbook, demonstrates

HHMI’s intent that the Handbook was not part of an enforceable

employment contract and, because it allows the employer

unilaterally to amend the Handbook, fits squarely under the

first Jackson factor. See also Ferguson v. Host Int'l, Inc., 757

N.E.2d 267, 272 (Mass. App. Ct. 2001) (noting that if an

employer “does not want the manual to be capable of being

construed by the court as a binding contract...[a]ll that need

be done is the inclusion in a very prominent position of an

appropriate statement that there is no promise of any kind by

the employer contained in the manual.”)

     With respect to the second Jackson factor, the Handbook

makes a clear distinction between policy descriptions in the

Handbook and so-called official policies.       The Handbook states

that policy descriptions in the Handbook are “summaries” of

official policy and that in the event of a discrepancy between

information summarized in the Handbook and an official policy,

the official policy controls.



                                  -6-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 7 of 8



     As to the third factor, Dr. Lee does not allege that there

were negotiations over the terms of the Handbook.        The remainder

of the factors contemplated by the Jackson court also suggest

the conclusion that the Handbook is not an employment contract.

The Handbook specifically states that employment at HHMI was a

“voluntary employment-at-will relationship for no definite

period of time.”   Finally, Dr. Lee does not allege facts that

demonstrate that HHMI called special attention specifically to

the Handbook nor does she claim that she was required to sign or

otherwise acknowledge the Handbook as a condition of her

employment.

     Plaintiff has not pled sufficient additional facts to

demonstrate that she reasonably believed the Handbook was a

contract to overcome application of the Jackson factors.          Her

complaint is devoid of facts surrounding her receipt of the

Handbook or its distribution.     She does not allege, for

instance, that the Handbook was issued to all employees or that

she was given the Handbook in conjunction with her hiring.

See DeCaro v. Hasbro, Inc., 542 F. Supp. 2d 141, 153 (D. Mass.

2008) (“[T]he fact that the written policies were not

distributed to employees suggests that [employer] did not intend

to bind itself to apply those policies consistently in all

situations.”).



                                  -7-
      Case 1:19-cv-12289-NMG Document 20 Filed 05/05/20 Page 8 of 8



     Moreover, although Dr. Lee states in her complaint that her

employment contract incorporates provisions of the Handbook, she

does not sufficiently describe her employment contract or its

provisions to state a plausible claim.

     Accordingly, HHMI’s motion to dismiss will be allowed

and Dr. Lee’s breach of contract claims will be dismissed

without prejudice.   If Dr. Lee maintains an objectively

reasonable belief that the Handbook constituted an

enforceable contract, she may amend her complaint to

include additional facts relevant to that contention.



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

plaintiff’s breach of contract claims (Counts IV and V of her

complaint) (Docket No. 6) is ALLOWED and those claims are

dismissed without prejudice.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated May 5, 2020




                                  -8-
